14-338-cr
     United States v. Levy

 1                      UNITED STATES COURT OF APPEALS 
 2                          FOR THE SECOND CIRCUIT 
 3    
 4                                    August Term, 2014 
 5    
 6       (Argued: February 2, 2015                   Decided: September 29, 2015) 
 7    
 8                                   Docket No. 14‐338‐cr
 9
10                           _____________________________________
11
12                             UNITED STATES OF AMERICA, 
13                                             
14                                        Appellee, 
15                                             
16                                           v. 
17                                             
18                                    DAVID LEVY, 
19                                             
20                                  Defendant‐Appellant.* 
21
22                           _____________________________________
23
24   Before:      
25    
26            HALL and LOHIER, Circuit Judges, and MEYER, District Judge.** 
27    
28         A United States Customs officer at Miami International Airport 
29   examined and photocopied a hardcopy notebook belonging to defendant‐
30   appellant David Levy, who had arrived at the airport from a trip abroad.  

     * Although the initial caption on appeal identified the Government as an 
     “Appellee‐Cross‐Appellant,” the Government is not pursuing a cross‐
     appeal. The Clerk of Court is therefore respectfully requested to amend 
     the case caption as set forth above. 
      
     **
         The Honorable Jeffrey Alker Meyer of the United States District Court for 
     the District of Connecticut, sitting by designation. 

                                                 1
     14-338-cr
     United States v. Levy

 1   Before trial, Levy moved to suppress the photocopy of the notebook.  The 
 2   United States District Court for the Southern District of New York (Crotty, 
 3   J.) denied the motion on the ground that the officer’s search, though not 
 4   routine, was based on reasonable suspicion of Levy’s participation in 
 5   criminal activity.  Because the District Court properly denied the motion to 
 6   suppress, we affirm.  
 7
 8                             MARC FERNICH, Law Office of Marc Fernich, for 
 9                             Defendant‐Appellant.  
10                              
11                             HOWARD S. MASTER (Carrie H. Cohen, Brian A. 
12                             Jacobs, on the brief), for Preet Bharara, United 
13                             States Attorney for the Southern District of New 
14                             York, New York, NY, for Appellee. 
15
16   LOHIER, Circuit Judge:

17          The principal question presented is whether United States Customs 

18   officers at an international airport may lawfully and without a warrant 

19   examine and photocopy a document that belongs to a traveler entering the 

20   United States if the officers have reasonable suspicion on the basis of 

21   information supplied from another federal agency that the traveler is 

22   engaged in criminal activity unrelated to contraband, customs duties, 

23   immigration, or terrorism.  We hold that such a search is lawful under the 

24   border search doctrine and that the District Court properly denied the 

25   defendant’s motion to suppress.  We therefore affirm.  

26          We dispose of Levy’s remaining claims on appeal in a separate 

27   summary order filed simultaneously with this opinion. 

                                           2
     14-338-cr
     United States v. Levy

 1                                 BACKGROUND 

 2          On December 17, 2011, following a business trip to Panama, David 

 3   Levy returned to the Miami International Airport to face criminal charges 

 4   that he expected would be leveled against him.1  By then, Levy was the 

 5   target of a criminal investigation into a series of stock manipulation 

 6   schemes that nearly a year earlier had resulted in the indictment of Levy’s 

 7   wife.  At the airport, United States Customs and Border Protection (CBP) 

 8   officers detained Levy and escorted him to a holding area without 

 9   interrogating him.  The officers apparently had received information about 

10   the investigation of Levy from a Drug Enforcement Administration (DEA) 

11   task force,2 which for reasons not relevant to this appeal was primarily 

12   responsible for looking into Levy’s role in the manipulation schemes.  

13   Outside of Levy’s presence, the officers inspected Levy’s luggage, focusing 

14   on a spiral‐bound notebook that contained eighteen pages of Levy’s 

15   handwritten notes on various subjects, including travel information, 


     1  Levy’s lawyer had previously contacted federal prosecutors to discuss the 
     potential charges against Levy. 
      
     2 Although the task force appears to have been under the control of the 

     DEA, it included agents with the Bureau of Immigration and Customs 
     Enforcement.   
                                           3
     14-338-cr
     United States v. Levy

 1   business contacts, bank and trading account data, and limited details of 

 2   Levy’s personal affairs.  One of the CBP officers examined and 

 3   photocopied the notebook.  After about two hours, the CBP officers 

 4   returned the original notebook and other items to Levy, who was still in 

 5   the holding area, and allowed him to leave the airport.   

 6          Less than seventy‐two hours later, on December 20, 2011, Levy was 

 7   indicted on charges of securities fraud and conspiracy to commit securities 

 8   fraud and wire fraud.  In a superseding indictment filed June 28, 2012, 

 9   Levy was also charged with conspiracy to commit money laundering, as 

10   well as other crimes in which the Government claimed he was engaged at 

11   the time Levy’s notebook was examined and photocopied.  All of the 

12   charges arose from Levy’s participation in the stock manipulation 

13   schemes.   

14          Before trial, Levy moved to suppress the photocopy of the notebook 

15   that the CBP officer had inspected.  The District Court denied the motion 

16   under the border search doctrine.  As relevant here, the District Court 

17   agreed with Levy that the search of the notebook was a “non‐routine” 

18   border search because “[t]he close reading and photocopying of an 


                                           4
     14-338-cr
     United States v. Levy

 1   entrant’s documents goes beyond the general searching one expects at a 

 2   point of entry” and may “intrude greatly on a person’s privacy.”  United 

 3   States v. Levy, No. 11‐cr‐62‐PAC, 2013 WL 664712, at *6, *12 (S.D.N.Y. Feb. 

 4   25, 2013).  But it held that the search was still justified under the Fourth 

 5   Amendment because the CBP officers reasonably suspected that Levy was 

 6   “engaged in a stock fraud conspiracy.”  Id. at *12.   

 7            In denying the motion, the District Court also rejected Levy’s 

 8   argument that CBP officers could not search material unless it related to a 

 9   crime that CBP is authorized by regulation to investigate – that is, a crime 

10   relating to contraband or dutiable merchandise.  To the contrary, the 

11   District Court determined, none of the cases upon which Levy relied in 

12   advancing this argument “limit[ed] the crimes for which customs agents 

13   may conduct non‐routine searches if they have a reasonable suspicion.”  

14   Id.   

15            At trial, the parties stipulated that a photocopy of the notebook 

16   could be introduced as evidence.  The Government relied on the evidence 

17   with some effect.  Among other things, it used the names listed in the 

18   notebook to tie Levy both to various illegal trades and to certain 


                                             5
     14-338-cr
     United States v. Levy

 1   unindicted co‐conspirators who participated in the securities fraud 

 2   schemes.  The Government also referred to the notebook in closing 

 3   argument, pointing out that Levy’s forgery of certain relevant documents 

 4   could be proven by the handwriting in the notebook.  

 5          Levy was convicted of all the counts against him and sentenced 

 6   principally to a term of 108 months’ imprisonment.  This appeal followed. 

 7                                   DISCUSSION 

 8          In evaluating the denial of a motion to suppress evidence, we review 

 9   the district court’s factual findings for clear error and its conclusions of law 

10   de novo.  United States v. Foreste, 780 F.3d 518, 523 n.3 (2d Cir. 2015).  

11   When the evidence at issue derives from a border search, we recognize the 

12   Federal Government’s broad plenary powers to conduct so‐called 

13   “routine” searches at the border even without “reasonable suspicion that 

14   the prospective entrant has committed a crime.”  Tabbaa v. Chertoff, 509 

15   F.3d 89, 97‐98 (2d Cir. 2007); see United States v. Montoya de Hernandez, 

16   473 U.S. 531, 538 (1985) (“Routine searches of the persons and effects of 

17   entrants are not subject to any requirement of reasonable suspicion, 

18   probable cause, or warrant . . . .”).  It is well established that the Customs 



                                            6
     14-338-cr
     United States v. Levy

 1   area of an international airport is the functional equivalent of a border for 

 2   purposes of the border search doctrine.  See, e.g., United States v. Irving, 

 3   452 F.3d 110, 123 (2d Cir. 2006). 

 4          Had the CBP officer merely skimmed the notebook and returned it 

 5   to Levy without copying it, we have no doubt that the inspection would 

 6   have been routine.  Cf. United States v. Arnold, 533 F.3d 1003, 1009 (9th 

 7   Cir. 2008) (holding border search of an electronic device permissible even 

 8   without reasonable suspicion where “CBP officers simply had [the 

 9   traveler] boot [the laptop] up, and looked at what [he] had inside”).  

10   Whether searching and copying the notebook here constitutes a “routine” 

11   border search that could be conducted without reasonable suspicion is 

12   somewhat more debatable.3  But for now we avoid resolving that question 



     3 We question whether a Customs official’s inspection, copying, and 
     subsequent return of a document in a traveler’s luggage at the border can 
     be so “intrusive” that it becomes a “non‐routine” search requiring 
     reasonable suspicion.  Like the Supreme Court, see United States v. Flores‐
     Montano, 541 U.S. 149, 152 (2004), we have suggested that the label “non‐
     routine” should generally be reserved for intrusive border searches of the 
     person (such as body‐cavity searches or strip searches), not belongings, see 
     United States v. Charleus, 871 F.2d 265, 267 (2d Cir. 1989); see also United 
     States v. Irving, 452 F.3d 110, 123‐24 (2d Cir. 2006) (explaining that routine 
     searches may include searches of a person’s luggage, personal belongings, 
     outer clothing, and the contents of a purse, pockets, and shoes, but 
                                            7
     14-338-cr
     United States v. Levy

 1   because the record of the Government’s criminal investigation of Levy 

 2   prior to the inspection of his notebook supports the District Court’s ruling 

 3   that the inspection was justified by reasonable suspicion.   

 4          The Supreme Court has instructed that “the level of suspicion the 

 5   [reasonable suspicion] standard requires is considerably less than proof of 

 6   wrongdoing by a preponderance of the evidence, and obviously less than 

 7   is necessary for probable cause.”  Navarette v. California, 134 S. Ct. 1683, 

 8   1687 (2014) (quotation marks omitted).  Reasonable suspicion requires only 

 9   “a particularized and objective basis for suspecting the particular person 

10   stopped of criminal activity.”  Id. (quotation marks omitted).  

11          The CBP officer had such a basis in this case.  Although Levy 

12   disputes this conclusion, a review of the allegations in the initial 

13   underlying indictment against Levy (filed within days of the search) and 

14   the allegations in the subsequent, superseding indictment confirm that the 

15   search was justified by the CBP officer’s reasonable suspicion of Levy’s 



     declining to decide whether searches of computer diskettes found within 
     luggage were routine or non‐routine); United States v. Grotke, 702 F.2d 49, 
     51‐52 (2d Cir. 1983) (routine search includes search of luggage and 
     personal belongings, among other items). 
              
                                            8
     14-338-cr
     United States v. Levy

 1   ongoing criminal participation in securities fraud schemes.  In fact, the 

 2   level of suspicion was so high that Levy himself was aware of his status as 

 3   a target of an ongoing federal investigation even prior to arriving at the 

 4   airport, and his lawyer previously had contacted federal prosecutors about 

 5   the investigation.   

 6          We also conclude that the CBP officer was entitled to rely on 

 7   information provided by the DEA task force to justify the border search in 

 8   this case.  Official interagency collaboration, even (and perhaps especially) 

 9   at the border, is to be commended, not condemned.  Whether a Customs 

10   official’s reasonable suspicion arises entirely from her own investigation or 

11   is prompted by another federal agency is irrelevant to the validity of a 

12   border search, which we have held “does not depend on whether it is 

13   prompted by a criminal investigative motive.”  United States v. Irving, 452 

14   F.3d 110, 123 (2d Cir. 2006); see United States v. Schoor, 597 F.2d 1303, 1306 

15   (9th Cir. 1979) (Kennedy, J.) (“That the search was made at the request of 

16   the DEA officers does not detract from its legitimacy.  Suspicion of 

17   customs officials is alone sufficient justification for a border search.”).  We 

18   note, for example, that DEA or Federal Bureau of Investigation agents 


                                            9
     14-338-cr
     United States v. Levy

 1   “frequently assist customs officials in the execution of border searches.”  

 2   Ali v. Fed. Bureau of Prisons, 552 U.S. 214, 232 (2008) (Kennedy, J., 

 3   dissenting) (citing United States v. Gurr, 471 F.3d 144, 147‐49 (D.C. Cir. 

 4   2006); United States v. Boumelhem, 339 F.3d 414, 424 (6th Cir. 2003); 

 5   Formula One Motors, Ltd. v. United States, 777 F.2d 822, 824 (2d Cir. 

 6   1985)).  We see no constitutional reason to prevent these and other federal 

 7   law enforcement agents from also supplying information to Customs 

 8   officials in aid of a border search.  Nor are Customs officials prevented by 

 9   the Fourth Amendment from conducting such a search merely because it 

10   furthers another federal agency’s criminal investigation.     

11          Levy argues that border searches conducted by the CBP, even at the 

12   prompting of another federal agency, should at least be confined to crimes 

13   that a statute or regulation specifically authorizes CBP to investigate.  We 

14   recognize that CBP officers focus primarily on contraband, dutiable 

15   merchandise, immigration fraud, and terrorism.  See United States v. 

16   Flores‐Montano, 541 U.S. 149, 153 (2004); Tabbaa, 509 F.3d at 93.  But (like 

17   other federal law enforcement officers) CBP officers are neither expected 

18   nor required to ignore tangible or documentary evidence of a federal 


                                           10
     14-338-cr
     United States v. Levy

 1   crime.  They have the authority to search and review a traveler’s 

 2   documents and other items at the border when they reasonably suspect 

 3   that the traveler is engaged in criminal activity, even if the crime falls 

 4   outside the primary scope of their official duties.  United States v. Gurr, 

 5   the only other circuit court decision to have resolved this specific issue, is 

 6   in accord.  In Gurr, the D.C. Circuit explained:   

 7         We recognize that the primary purpose of a border search is to 
 8         seize  contraband  property  unlawfully  imported  or  brought 
 9         into  the  United  States.    However,  where  customs  officers  are 
10         authorized to search for material subject to duty or otherwise 
11         introduced  illegally  into  the  United  States  and  they  discover 
12         the instrumentalities or evidence of crimes, they may seize the 
13         same. 
14          
15   471 F.3d at 149 (quoting Schoor, 597 F.2d at 1306); cf. United States v. 

16   Seljan, 547 F.3d 993, 1004 (9th Cir. 2008) (en banc) (“Seljan has not cited 

17   authority under the Fourth Amendment that required the agents to 

18   disregard evidence of other unlawful activity, even if the unlawfulness 

19   had nothing to do with transporting unreported monetary instruments.”). 

20          Because their conduct was fully supported by reasonable suspicion 

21   that Levy was engaged in a financial crime, the CBP officer in this case was 

22   entitled to inspect and copy the notebook as evidence of that crime.  


                                            11
    14-338-cr
    United States v. Levy

1   Neither our case law nor the applicable regulations relating to CBP officers 

2   or border searches is to the contrary, and the District Court correctly 

3   denied Levy’s motion to suppress the photocopy.   

4                                 CONCLUSION 

5          For the foregoing reasons and those set forth in the accompanying 

6   summary order, we AFFIRM the judgment of conviction of the District 

7   Court.  




                                          12